Citation Nr: 0422337	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  00-04 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
eczematoid dermatitis.

2.  Entitlement to a rating greater than 60 percent for 
chronic lumbosacral strain with degenerative changes, post 
operative discectomy.

3.  Entitlement to an effective date prior to August 5, 1999, 
for the award of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1962.

Initially, this appeal came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
in which the RO denied the veteran's claims for increased 
ratings for eczematoid dermatitis (dermatitis) and chronic 
lumbosacral strain, and TDIU.  The veteran filed a notice of 
disagreement (NOD) in February 2000.  The RO issued a 
statement of the case (SOC) in March 2000, and the veteran 
filed a substantive appeal later that same month.  In October 
2000, the RO issued a supplemental SOCs (SSOC) that addresses 
additional evidence received, and reflects the RO's continued 
denial of the veteran's claims.

In May 2001, the Board issued a decision denying the 
veteran's claim for an increased rating for dermatitis, and 
remanding his chronic lumbosacral strain and TDIU claims to 
the RO for additional development.  The veteran appealed the 
denial of his claim for an increased rating for dermatitis to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In July 2002, the RO granted the veteran an increase in the 
evaluation of his chronic lumbosacral strain, to 60 percent, 
and awarded him a TDIU, both effective August 5, 1999, the 
date of claim.  Because the benefit sought on appeal with 
regard to the veteran's claim for a TDIU has been granted, 
this issue is no longer before the Board for appellate 
consideration.  In August 2002, the veteran filed a notice of 
disagreement to the assigned effective date for TDIU.  

In August 2002, single-judge order, the Court vacated the 
Board's May 2001 decision regarding the evaluation assigned 
for the veteran's dermatitis, and remanded it to the Board 
for further action.  In light of the Court's order, in 
November 2003, the Board remanded this matter to the RO for 
additional development. 

In March 2004, the RO issued an SOC addressing the veteran's 
claim for an earlier effective date for TDIU, and the veteran 
filed a substantive appeal in April 2004.  Also in April 
2004, the RO issued an SSOC that addresses additional 
evidence received, and reflects the RO's continued denial of 
the claims for increased ratings.  

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).

The record also reveals that VA records must be obtained and 
associated with the claims file.  Specifically, the Board 
notes that, in his August 1999 claim and his August 2002 NOD, 
the veteran stated that he had been treated at the VA Medical 
Center (VAMC) in Buffalo, New York.  However, a review of the 
claims file reveals that these records have not been obtained 
and associated with the claims file.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain all outstanding 
records from the Buffalo VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED, to the RO, 
via the AMC, for the following action:  

1.  The RO should obtain from the Buffalo 
VAMC all records of evaluation of and/or 
treatment for his service-connected 
disabilities for the period from January 
1998 to the present.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
response period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings for dermatitis and 
chronic lumbosacral strain, and the claim 
for an earlier effective date for a TDIU, 
in light of all pertinent evidence and 
legal authority.

7.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes citation to all 
additional legal authority considered-to 
include the revised versions of 38 C.F.R. 
§§ 3.102 and 3.159-and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeal for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.       
§§ 5109B, 7112).



________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




